DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 and 23-30 in the reply filed on 05/27/2022 is acknowledged.
Claims 16-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/27/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the surface area of the bumper" in ln. 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Griffith et al. (Pub. No.: US 2013/0165862 A1) in view of Goldberg (Pub. No.: US 2004/0024363 A1).
	Regarding claim 1, Griffith discloses (fig. 3-8) a stoma site protection device (30) comprising:
	A body having a proximal end (see top surface 48), a distal end (see distal end 38), an outer surface (see fig. 6), an inner bearing surface (see fig. 6), and a lumen (39) extending longitudinally therethrough (see fig. 6), the body comprising:
	A proximal collar (base 32) having a collar width (see fig. 6) and defining a top opening (see fig. 6);
	An indented portion (see tube 34) extending distally from the proximal collar (see fig. 6) and having an indented portion width that is less than the collar width (see fig. 6); and
	A non-rigid or semi-rigid plug (inflation balloon 35) extending distally from the indented portion (see fig. 6) and having an outer surface, an inner bearing surface, a bottom opening and a plug lumen (see fig. 6, inflation balloon surrounds tube 34), the plug lumen axially aligned and in fluid communication with the bottom opening and the top opening (see fig. 6), the stoma site protection device being sized and dimensioned to prevent leakage of fluid from a stoma (stoma 18, see fig. 7, ¶ 0008, ln. 13-28).
	Griffith fails to explicitly disclose the stoma site protection device is sterile. 
	Goldberg teaches (fig. 1) a stoma site protection device (device 1, abstract) and thus in the same field of endeavor that is sterile (¶ 0052).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stoma site protection device of Griffith such that it is sterile, as taught by Goldberg, in order to configure the stoma site protection device such that it does not invoke an inflammatory or toxic response (Goldberg ¶ 0052).  
	Regarding claim 3, Griffith discloses (fig. 7) that the inner bearing surface of the plug is an outer surface of the tube (34) which is a hard material (¶ 0045, ln. 1-4) and the outer surface of the plug is the inflation balloon (35) which is non-rigid or semi-rigid (see fig. 7). Thus, Griffith discloses wherein the inner bearing surface of the plug has a Shore durometer hardness greater than the outer surface of the plug.  
	Regarding claim 4, Griffith discloses (annotated fig. 6) wherein the plug has an upper portion and a lower portion (see annotated fig. 6), the upper portion having a bulbous shape (see annotated fig. 6), the lower portion tapering from a top end to a bottom end of the lower portion (see annotated fig. 6). 

    PNG
    media_image1.png
    256
    539
    media_image1.png
    Greyscale

Griffith Annotated fig. 6
	Regarding claim 5, Griffith discloses (fig. 3-8) wherein the indented portion and the plug have substantially the same uniform diameter along the length of the indented portion and the plug (see fig. 6). 	Regarding claim 6, Griffith discloses (annotated fig. 6) wherein the plug is a balloon (¶ 0033, ln. 6-8) having a top portion and a bottom portion (see annotated fig. 6). 
	Regarding claim 7, Griffith discloses (annotated fig. 6) wherein the plug tapers from the top portion of the balloon to the bottom portion of the balloon (see annotated fig. 6). 
	Regarding claim 8, Griffith discloses (annotated fig. 6, fig. 7) wherein the plug has an inflation lumen (37) with one end in fluid communication with the bottom portion of the balloon (see annotated fig. 6, fig. 7) and another end in fluid communication with an infusion port (see fig. 7, ¶ 0033, ln. 6-12). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Griffith in view of Goldberg, as applied to claim 1 above, and further in view of McMichael (Pub. No.: US 2006/0052752 A1).
	Regarding claim 2, Griffith in view of Goldberg fail to teach wherein the outer surface of the plug includes ridges about a circumference thereof. 
	McMichael teaches (fig. 1-2) a stoma site protection device (10) in the same field of endeavor comprising a plug (bumper 14), wherein the outer surface of the plug includes ridges (28) about a circumference thereof (see fig. 1-2, ¶ 0030, ln. 16-17). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer surface of the plug of Griffith in view of Goldberg such that it includes ridges about a circumference thereof, as taught by McMichael in order allow the plug to be folded in a predetermined and/or uniform manner so as to facilitate insertion or removal of the device (McMichael ¶ 0030, ln. 18-20). 

	 Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Griffith in view of Goldberg, as applied to claim 1 above, and further in view of Loescher (Pub. No.: US 2012/0130297 A1).
	Regarding claim 9, Griffith in view of Goldberg teach a stoma site protection kit comprising: the stoma site protection device of claim 1. 
	Griffith in view of Goldberg fail to teach a bumper defining an opening extending longitudinally therethrough, the opening sized and configured to be placed about the indented portion of the body of the stoma site protection device.  
	Loescher teaches (fig. 1-4, 8-9) a stoma site protection kit (abstract) in the same field of endeavor comprising a bumper (stoma pad 10) defining an opening (hole 16) extending longitudinally therethrough (see fig. 1, ¶ 0016, ln. 1-3), the opening sized and configured to be placed about an indented portion of a body of a stoma site protection device (fluid handling tube 60, see fig. 9). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stoma site protection kit of Griffith in view of Goldberg such that it comprises a bumper defining an opening extending longitudinally therethrough, the opening sized and configured to be placed about the indented portion of the body of the stoma site protection device, as taught by Loescher, in order to protect to the wound and adjacent skin from trauma and irritation (Loescher ¶ 0002, ln. 9-11) the stoma site protection device.
	Regarding claim 10, as discussed above in claim 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stoma site protection kit of Griffith in view of Goldberg such that it comprises the bumper of Loescher. 
	Loescher further teaches (fig. 1-2) wherein the bumper is flexible (¶ 0003, ln. 1-3) and has a dome-shaped portion (convex annular wall 12) surrounding the opening (see fig. 1, ¶ 0016, ln. 3-5), the dome-shaped portion surrounded by a flange (see bottom surface 14, fig. 2). 
	Regarding claim 11, Griffith in view of Goldberg and further in view of Loescher fail to teach an adhesive bandage defining an opening extending longitudinally therethrough and sized and configured to be placed about the bumper.  
	Loescher teaches (fig. 8-9) an adhesive bandage (holder 90 that can have adhesive applied thereon ¶ 0024, ln. 1-4) defining an opening extending longitudinally therethrough (see fig. 9) and sized and configured to be placed about the bumper (see fig. 9). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stoma site protection kit of Griffith in view of Goldberg and further in view of Loescher such that it comprises an adhesive bandage defining an opening extending longitudinally therethrough and sized and configured to be placed about the bumper, as taught by Loescher in order to maintain the bumper in place (Loescher ¶ 0021, ln. 1-4). 
	Regarding claim 12, as discussed above in claims 9 and 11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stoma site protection kit of Griffith in view of Goldberg and further in view of Loescher such that it includes the bumper and adhesive bandage of Loescher.
	Loescher teaches (fig. 1-4, 8-9) wherein the opening of the adhesive bandage is in fluid communication with a laterally extending slit (see slit 26).
	Regarding claim 13, as discussed above in claim 11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stoma site protection kit of Griffith in view of Goldberg and further in view of Loescher such that it includes the adhesive bandage of Loescher. 
	Loescher teaches (fig. 8-9) wherein the adhesive bandage has a top surface comprising a plurality of ribs (protuberances ¶ 0023, ln. 5-7).
	Regarding claim 14, as discussed above in claims 9 and 11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stoma site protection kit of Griffith in view of Goldberg and further in view of Loescher such that it includes the bumper and adhesive bandage of Loescher.
	Loescher teaches (fig. 8-9) wherein the adhesive bandage has a surface area greater than a surface area of the bumper (see fig. 9). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Griffith in view of Goldberg and Loescher, as applied to claim 11 above, and further in view of Hansen et al. (Pub. No.: US 2018/0311066 A1). 
	Regarding claim 15, Griffith in view of Goldberg and Loescher fail to teach wherein the adhesive bandage has a moisture-sensitive, color-changing ink incorporated therein.
Hansen teaches (fig. 3) a device for a stoma (body side member 20) comprising a moisture-sensitive, color changing ink incorporated therein (¶ 0022, ¶ 0024). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive bandage of Griffith in view of Goldberg and Loescher such that it has a moisture-sensitive, color-changing ink incorporated therein, as taught by Hansen, in order to make it easy for the user to see when the user to see when the adhesive is adequately wetted (Hansen ¶ 0024). 

Claims 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Millis et al. (Pub. No.: US 2019/0021762 A1) in view of Goldberg.
Regarding claim 23, Millis discloses (fig. 2A-2B, 5A-5B, 10) a method of using a stoma site protection device (ostomy device 200) in a patient to prevent or minimize leakage of fluid from the stoma of a patient (percutaneous endoscopic gastronomy feeding device including a tube to bridge a channel between a stomach and an outer abdominal surface, abstract) comprising:
	Obtaining the stoma site protection device comprising: 
A body having a proximal end (see end with head 220), a distal end (see end with internal bolster 208), an outer surface (see fig. 2A), an inner bearing surface (see fig. 2A), and a lumen (channel 202) extending longitudinally therethrough (see fig. 2A), the body comprising:
	A proximal collar (head 220) having a collar width and defining a top opening (see valve 218);
	An indented portion (outer tube 212) extending distally from the proximal collar (see fig. 2A) and having an indented portion width that is less than the collar width (see fig. 2A); and
	A non-rigid or semi-rigid plug (inner bolster 208, ¶ 0431) extending distally from the indented portion (see fig. 2A) and having an outer surface, an inner bearing surface and a bottom opening (see fig. 2A) and a plug lumen axially aligned and in fluid communication with the bottom opening and the top opening (see fig. 2A), the stoma site protection device being sized and dimensioned to prevent or minimize leakage of fluid from a stoma (a seal is formed ¶ 0361);
Obtaining a percutaneous tube (inner tube 214) having a proximal portion (see fig. 2B), a distal portion having an internal retention element (sealing element 1032), and a tube shaft (see inner tube 214) therebetween (see fig. 2B, 10);
	Inserting the percutaneous tube through the lumen of the body of the stoma site protection device and through the bottom opening of the plug (see fig. 2A);
	Inserting the stoma protection device and percutaneous tube through the stoma (see fig. 5A-5B);
	Positioning the plug in at least a portion of a stoma tract in fluid communication with the stoma (¶ 0341);
	Positioning the collar of the stoma site protection device indirectly against the patient’s outer skin surface (external bolster 210 is in contact with patient’s outer skin surface ¶ 0447, thus collar is indirectly against the patient’s outer skin surface, see fig. 2A)
	Deploying the internal retention element to secure the distal portion of the percutaneous tube in the patient's cavity or organ (deploying the internal retention element seals inner tube 214 and outer tube 212, thus securing distal portion of the percutaneous tube to the outer tube 212 which is in the patient’s cavity or organ); and 
Preventing or minimizing leakage of fluid from the stoma (percutaneous endoscopic gastronomy feeding device including a tube to bridge a channel between a stomach and an outer abdominal surface, abstract).  
Millis fails to disclose wherein the stoma site protection device is sterile.
Goldberg teaches (fig. 1) a stoma site protection device (device 1, abstract) and thus in the same field of endeavor that is sterile (¶ 0052).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stoma site protection device of Millis such that it is sterile, as taught by Goldberg, in order to configure the stoma site protection device such that it does not invoke an inflammatory or toxic response (Goldberg ¶ 0052).  
Regarding claim 24, Millis discloses (fig. 2A-2B) obtaining a bumper (external bolster 210) defining an opening extending longitudinally therethrough (see fig. 2A);
Inserting the percutaneous tube through the opening of the bumper prior to  inserting the percutaneous tube through the lumen of the body of the stoma site protection device and through the bottom opening of the plug (see fig. 2A-2B, percutaneous tube must pass through opening of the bumper prior to through the lumen and through the bottom opening of the plug);
Positioning the bumper about the indented portion of the stoma site protection device (see fig. 2A);
And placing the bumper at the stoma site over the collar (see fig. 2A) after inserting the stoma site protection device and percutaneous tube through a stoma of a patient (see fig. 2A). 
Regarding claim 25, Millis discloses (fig. 2A) wherein the bumper is flexible (¶ 0281) and has a dome-shaped portion surrounding the opening of the bumper (underside of bumper, see fig. 2A-2B, ¶ 0272), the dome-shaped portion surrounded by a flange (see fig. 2A). 
Regarding claim 26, Millis discloses (fig. 2A-2B, 5A-5B) positioning the flange directly against the patient’s outer skin surface (¶ 0447). 
	Regarding claim 27, Millis discloses wherein the flange is the only portion of the bumper that is directly against the patient's outer skin surface (see fig. 2A).
  
Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Millis in view of Goldberg, as applied to claims 24 above, and further in view of Loescher.
Regarding claim 28, Millis in view of Goldberg fail to teach: obtaining an adhesive bandage defining an opening extending longitudinally therethrough; placing the adhesive bandage on a top surface of the bumper to cover the bumper and below the proximal end of the proximal portion of the percutaneous tube, the proximal portion of the percutaneous tube extending through the opening of the adhesive bandage.  
Loescher teaches (fig. 1-4, 8-9) a method of preventing or minimizing leakage of fluid from the stoma of a patient (¶ 0027, ln. 1-6) and thus in the same field of endeavor comprising: obtaining an adhesive bandage (holder 90 that can have adhesive applied thereon ¶ 0024, ln. 1-4) defining an opening extending longitudinally therethrough (see fig. 9);
Placing the adhesive bandage on a top surface of a bumper (stoma pad 10) to cover the bumper and below a proximal end of the proximal portion of a percutaneous tube (fluid handling tube 60), the proximal portion of the percutaneous tube extending through the opening of the adhesive bandage (see fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Millis in view of Goldberg such that it includes obtaining the adhesive bandage of Millis in order to maintain the bumper in place (Loescher ¶ 0021, ln. 1-4).
Regarding claim 29, as discussed above in claims 28, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Millis in view of Goldberg such that it includes the adhesive bandage of Loescher.
	Loescher further teaches (fig. 1-4, 8-9) wherein the opening of the adhesive bandage is in fluid communication with a laterally extending slit (see slit 26), the method further comprising: aligning the opening of the adhesive bandage and the laterally extending slit with the proximal portion of the percutaneous tube (see fig. 9); 20CCF-027266 WO ORDplacing the adhesive bandage on a top surface of the bumper to cover the bumper and below the proximal end of the proximal portion of the percutaneous tube (see fig. 9), the proximal portion of the percutaneous tube extending through the opening of the adhesive bandage (see fig. 9).  

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Millis in view of Goldberg, as applied to claim 23 above, and further in view of Nordquist et al. (Pub. No.: US 2019/0380861 A1).
	Regarding claim 30, as discussed above, Millis in view of Goldberg teach the method of claim 23. Millis further discloses removing the stoma site protection device and percutaneous tube from the patient (fig. 24). 
Millis in view of Goldberg fail to teach a method of maintaining the patency of a stoma tract comprising: inserting a stoma and stoma tract patency device into the stoma and stoma tract of the patient, the stoma and stoma tract patency device comprising a solid plug; and maintaining the patency of the stoma and stoma tract
	Nordquist teaches (fig. 1) a method of maintaining the patency of a stoma tract (¶ 0002, ln. 11-18) comprising: inserting a stoma and stoma tract patency device (medical plug 101) into the stoma and stoma tract of the patient (¶ 0018, ln. 1-5-9), the stoma and stoma tract patency device comprising a solid plug (see fig. 1); and maintaining the patency of the stoma and stoma tract (¶ 0002, ln. 11-18). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Millis in view of Goldberg such that it includes a method of maintaining the patency of a stoma tract, as taught by Nordquist, in order to close the stoma in-between catheter or bag insertions or other medical procedures (Nordquist ¶ 0002, ln. 11-18). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barry (Pub. No.: US 2014/0276623 A1) discloses a stoma site protection device and a percutaneous tube. Cesa et al. (Pub. No.: US 2019/0060105 A1) discloses a stoma site protection device. Hanuka et al. (Pub. No.: US 2012/0136324 A1) discloses a stoma site protection device and a percutaneous tube. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781